Citation Nr: 0723738	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-26 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an earlier effective date, prior to March 7, 
2005, for the award of a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to a total rating for 
compensation purposes based upon individual unemployability 
(TDIU) was received by VA on March 7, 2005.

2.  It is not factually ascertainable, prior to March 7, 
2005, that the veteran had become individually unemployable 
due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date prior to March 7, 2005, 
for entitlement to TDIU have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
rating decision, a letter dated in April 2005, as well as 
other letters, advised the veteran of the foregoing elements 
of the notice requirements.  See Quartuccio, 16 Vet. App. at 
187; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior to the initial adjudication herein, the 
appellant has not been prejudiced thereby.  The content of 
the notice subsequently provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify, and the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, to respond to 
VA notices, and otherwise afforded a meaningful opportunity 
to participate effectively in the processing of his claim.  
See Prickett, 20 Vet. App. at 376.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The effective date rules for an increased compensation claim 
apply for a TDIU claim.  Hurd v. West, 13 Vet. App. 449, 451 
(2000).  Generally, the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of the claim for increased compensation.  
38 C.F.R. § 3.400(o)(2).  Under those circumstances, the 
effective date of the award is the earliest date at which it 
was ascertainable that an increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  The question of when an increase 
in disability is factually ascertainable is answered by the 
Board based on the evidence in a veteran's VA claims folder.  
"Evidence in a claimant's file which demonstrates that an 
increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  TDIU benefits are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  If there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for TDIU benefits; if there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  The Board does not 
have the authority to assign an extraschedular total 
disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19. 

Service connection is in effect for post-traumatic stress 
disorder (PTSD), rated 50 percent from February 26, 2003 to 
March 6, 2005, and 70 percent since March 7, 2005; tinnitus, 
rated 10 percent since June 17, 2003; and left ear hearing 
loss, rated noncompensable (0 percent), since June 17, 2003.  
The combined disability ratings for these conditions resulted 
in a 50 percent disability rating from February 26, 2003; a 
60 percent disability rating from June 17, 2003; and a 70 
percent disability rating, effective from March 7, 2005.

The veteran filed a claim for TDIU on March 7, 2005.  A 
"claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2006).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits.  38 C.F.R. § 
3.157(b) (2006).  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of a claim when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  

The claim was granted by the RO in an April 2005 rating 
decision which granted an increased disability rating for 
PTSD, effective from March 7, 2005, and entitlement to TDIU, 
effective from March 7, 2005.  TDIU was granted effective 
March 7, 2005, based on an increase in the veteran's PTSD 
symptoms.  There is no evidence of an informal or formal 
claim prior to this date.

Here, the date of claim was March 7, 2005.  The date of 
entitlement was March 7, 2005, when the evaluation for the 
veteran's service-connected PTSD was increased to 70 percent.  
Thus, under the general rule, the proper effective date is 
March 7, 2005.  38 C.F.R. § 3.400(o)(1).

The Board must determine, however, whether the exception 
applies:  whether unemployability due to PTSD was factually 
ascertainable within one year of March 7, 2005, the date of 
claim.  38 C.F.R. § 3.400(o)(2).  

In May 2004, a VA examination for PTSD was conducted.  The 
report noted the veteran's complaints of anxiety, depression, 
hypervigilence, intrusive thoughts and nightmares.  The 
report noted he had not been employed since October 2003.  
Socially, the veteran indicated that he went fishing on 
occasion with son, but that he otherwise had little social 
contact.  Mental status examination revealed the veteran was 
irritable and detached.  He exhibited a moderate restriction 
of affect and his mood was anxious.  His speech was gruff in 
tone, although fully understandable, and with no problems in 
communication.  His thought content was appropriate, and his 
thought process was goal-directed and tight, without any 
associational disturbance.  The veteran was fully oriented, 
and his sensorium was intact.  His attention and 
concentration were poor.  He denied any auditory or visual 
hallucinations or delusions.  The report concluded with a 
diagnosis of PTSD, and listed a global assessment functioning 
(GAF) score of 55, which the examiner noted was indicative of 
overall moderate symptoms of PTSD, with associated impairment 
in social and occupational functioning.  The VA examiner 
further commented that the veteran's most significant problem 
would be his ability to relate appropriately with his 
coworkers and supervisors, and this represented a moderate 
level of impairment.  The examiner also commented, however, 
that the veteran would be able to carry out short and simple 
instructions, and even more complex instructions.  He also 
noted that the veteran's ability to adapt to changes in his 
environment would likely be adequate if his job duties were 
routine and repetitive.  


In July 2004, a VA examination for PTSD was conducted.  The 
VA examiner noted that he had reviewed the veteran's claims 
folder.  The report noted the veteran's complaints of 
anxiety.  Socially, the report noted that the veteran lived 
with his spouse of twenty-seven years, and their son.  The 
report indicated that he last worked as a truck driver in 
October 2003, "when the company he worked for sold his truck 
that he was driving."  The report also noted that he was 
offered a job over 100 miles away, but that he was not up to 
doing it.  The VA examiner noted that the veteran's 
irritability and anxiety were likely to interfere in a 
significant way with his ability to find gainful employment.  
Mental status examination revealed the veteran to be alert 
and cooperative.  There was no evidence of bizarre behavior.  
He related easily and was fully cooperative.  The veteran 
exhibited appropriate eye contact, and his attitude was 
cooperative without clouding of sensorium.  The material he 
presented appeared valid, and his speech was of normal 
volume, tone, and pacing.  His thought process revealed no 
looseness of association or flight of ideas, and there was no 
tangential speaking or pressured speech.  There were no 
delusions, grandiosity, or paranoia.  His affect was 
appropriate to content of thought, and his mood was slightly 
dysphonic.  There were no hallucinations, and no evidence of 
psychotic thinking.  The veteran displayed some insight, and 
was fully oriented.  He attended actively to the interview, 
and concentrated effectively.  His memory, both recent and 
remote, was intact, and he could handle abstract thinking 
well.  He showed some vegetative signs of a depressive 
disorder, and he was not suicidal or homicidal.  The report 
concluded with a diagnosis of PTSD, and listed a GAF score of 
55.  

In March 2005, the veteran submitted a VA claim form for 
increased compensation based upon individual unemployability, 
VA Form 21-8940.  On his form, he indicated that he was last 
employed as a truck driver on a full time basis in October 
2003.

As noted above, the medical evidence in the year prior to 
March 2005 indicated that the veteran had stopped driving a 
truck in October 2003.  However, the record does not indicate 
that he lost this position due to his PTSD.  A treatment 
report, dated in October 2003, noted that the veteran lost 
his job due to restructuring of the company, not his service-
connected PTSD.  The report of his May 2004 VA examination 
for PTSD noted that the veteran stopped working due to a 
salary dispute.  

VA examinations for PTSD, performed in May 2004 and in July 
2004, noted GAF scores of 55.  The May 2004 VA examination 
report noted the examiners' opinion that the veteran's PTSD 
was manifested overall by moderate symptoms.  The VA examiner 
further opined that the veteran would be able to carry out 
short and simple instructions, and even more complex 
instructions.  He also indicated that the veteran's abilities 
to adapt to changes in his environment would likely be 
adequate if his job duties were routine and repetitive.  
Although the report of his July 2004 VA examination report 
indicated that the veteran's irritability and anxiety were 
likely to interfere in a significant way with his ability to 
find gainful employment, the examiner noted that the 
veteran's PTSD was manifested by moderate symptoms.  The 
report noted that the veteran had been offered employment 
which he turned down for being too far away.  The report also 
noted that he had not missed work because of his psychiatric 
condition.  In discussing his employability, the report 
stated that he, "has been able to work without impairment in 
occupation functioning in the overlearned profession."  
Accordingly, the veteran is not entitled to an earlier 
effective date prior to the date of his claim on March 7, 
2005.  38 C.F.R. § 3.400(o)(1)(2).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date prior to March 7, 2005, for TDIU is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


